                  Case 18-50924-MFW                Doc 1       Filed 10/17/18        Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
In re:                                                          :    Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,                     :    Case No. 18-10601 (MFW)
                                                                :
                            1
                  Debtors.                                      :    (Jointly Administered)
                                                                :
                                                                :
-------------------------------------------------------------- x
                                                                :
Lantern Entertainment LLC,                                      :
                                                                :    Adv. Pro. No. 18- ________ (MFW)
                  Plaintiff,                                    :
                                                                :
vs.                                                             :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                  Defendants.                                   :
-------------------------------------------------------------- x

                  COMPLAINT FOR DECLARATORY JUDGMENT AGAINST
                   BRUCE COHEN PRODUCTIONS AND BRUCE COHEN

          Lantern Entertainment LLC (“Lantern” or “Plaintiff”), the purchaser of substantially all

of the assets formerly held by The Weinstein Company Holdings LLC (“The Weinstein

Company”) and its affiliated debtors and debtors in possession (the “Debtors”), alleges for its

Complaint against Defendants Bruce Cohen Productions and Bruce Cohen (collectively, “Bruce

Cohen” or “Cohen”), upon knowledge of its own acts and upon information and belief as to all

other matters, as follows:


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
    York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    numbers are not provided herein. A complete list of this information may be obtained on the website of the
    Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.

                                                           1
#50541888 v1
                 Case 18-50924-MFW             Doc 1        Filed 10/17/18      Page 2 of 10



                                         NATURE OF ACTION

          1.     Plaintiff seeks a declaratory judgment that a certain agreement entered into

between The Weinstein Company and Bruce Cohen is a nonexecutory contract and, thus, was

properly assigned to Lantern pursuant to Section 363 of title 11 of the United States Code, 11

U.S.C. § 101 et seq. (the “Bankruptcy Code”).

          2.     On September 21, 2011, The Weinstein Company entered into a contract with

Bruce Cohen regarding Cohen’s production of a motion picture entitled Silver Linings Playbook

(the “Picture”).2 The contract specified that Cohen was to provide production services for the

Picture in exchange for, in essence, compensation and film credits. Production of the Picture

was completed in 2012, and the Picture was released in November of that year.

          3.     On March 19, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition with this Court for relief under chapter 11 of the Bankruptcy Code.

          4.     On May 9, 2018, the Court entered an order approving the sale of substantially

all of the Debtors’ assets to Lantern as contemplated in that certain Asset Purchase Agreement

dated March 19, 2018 (as amended, supplemented or otherwise modified from time to time in

accordance with the terms thereof, the “APA”) [D.I. 846] (the “Sale Order”). The APA provides

that, to the extent a contract is deemed to be nonexecutory, Lantern acquired all contractual

rights owned by The Weinstein Company under that contract “free and clear of all Liens . . . to

the fullest extent permitted by Section 363 of the Bankruptcy Code.” APA § 7.5 [D.I. 846-1, at

36].


2
    The Agreement was entered into between SLP Films, Inc. (“SLP Films”) and Bruce Cohen Productions f/s/o
    Bruce Cohen, on behalf of Bruce Cohen, who is referred to as “Artist.” See Agreement at 1. This Complaint
    will refer to both Cohen and his production company as “Cohen.” Upon SLP Films’ final delivery of the Picture
    to SLPTWC Films, LLC (“SLP”), SLP assumed SLP Films’ obligations under the Agreement. Upon SLP’s
    subsequent dissolution, its sole member, The Weinstein Company LLC—a wholly-owned subsidiary of The
    Weinstein Company—assumed the rights to and performed the obligations under the Agreement.

                                                        2
#50541888 v1
                Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 3 of 10



          5.    Much of the procedural history of the present issues has already been briefed for

the Court in numerous pleadings.        See, e.g., Motion for Order Establishing Streamlined

Procedures to Resolve Objections to the Potential Assignment of Certain Executory Contracts

and Unexpired Leases to Lantern Entertainment LLC [D.I. 1282] (the “Procedures Motion”);

Omnibus Reply in Support of Motion for Order Establishing Streamlined Procedures to Resolve

Objections to the Potential Assignment of Certain Executory Contracts and Unexpired Leases

to Lantern Entertainment LLC [D.I. 1394-1].

          6.    Relevant here, on June 8, 2018, the Debtors filed a notice regarding contracts

that they considered to be not executory and that, therefore, need not be assumed and could be

acquired as assets and assigned pursuant to Bankruptcy Code section 365.           See Debtors’

Statement Regarding Contracts to Be Transferred Pursuant to the Asset Purchase Agreement

with Lantern Entertainment LLC [D.I. 1003] (the “June 8 Statement”).

          7.    On June 18, 2018, Cohen filed an objection to the June 8 Statement [D.I. 1045].

          8.    On July 13, 2018, the sale of substantially all of the Debtors’ assets to Lantern

closed [D.I. 1247].

          9.    On August 1, 2018, the Debtors filed the above-referenced Procedures Motion to

establish procedures for resolving certain contract disputes [D.I. 1282].

          10.   On August 23, 2018, the Court heard argument on the Procedures Motion.

Cohen’s counsel argued that the June 8 Statement was not a proper vehicle for asking the Court

to determine the executory nature of certain contracts. In response, the Court directed Lantern

to file “a motion or an adversary, to determine what [its] rights are” under Rule 6006. Aug. 23,

2018 Hr’g Tr. at 54:25–55:2. This Complaint ensued.




                                                  3
#50541888 v1
                Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 4 of 10



                                JURISDICTION AND VENUE

          11.   The statutory bases for relief requested are (i) 28 U.S.C. § 2201, (ii) Bankruptcy

Code sections 105, 363 and 365, and (iii) Rules 6006(a), 9014 and 7001(2) and (9) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

          12.   This Court has jurisdiction over this adversary proceeding under 28 U.S.C. §

1334(b). Each of the claims set forth in this adversary proceeding is a core proceeding under 28

U.S.C. § 157(b).

          13.   Venue of this adversary proceeding in this District is appropriate pursuant to 28

U.S.C. §§ 1408 and 1409.

          14.   Plaintiff confirms its consent, pursuant to Bankruptcy Rule 7008 and Local Rule

7008-1 of the Local Rules for the United States Bankruptcy Court for the District of Delaware

(the “Local Rules”), to the entry of a final order by the Court in connection with this Action to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

                                            PARTIES

          15.   Plaintiff Lantern is a Delaware limited liability company and a wholly-owned

subsidiary of Lantern Entertainment Intermediate Holdco LLC, also a Delaware limited liability

company. Lantern, directly and indirectly through its subsidiaries, commercially develops and

produces motion pictures, television programs, and other audiovisual content.

          16.   Defendants in this proceeding are Bruce Cohen Productions, a California

company, and Bruce Cohen, a resident of California.




                                                  4
#50541888 v1
                Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 5 of 10



                                 FACTUAL BACKGROUND

          17.   Lantern, through its acquisition of substantially all of the assets of the Debtors

pursuant to a sale that closed on July 13, 2018, is the owner of the production Silver Linings

Playbook, a motion picture that was released in theaters in November 2012.

          18.   On September 21, 2011, The Weinstein Company entered into a letter agreement

with Bruce Cohen regarding the production of the Picture (the “Agreement”).

          19.   The Agreement was entitled, “Silver Linings Playbook” / Bruce Cohen /

Producing Services Agreement.         As evidenced by the title of the Agreement and other

provisions in the contract, the primary purpose of the contract was the hiring of Bruce Cohen to

provide production services for the Picture. For example, the first sentence of the Agreement

reads: “This letter shall confirm the principal terms of the Agreement (‘Agreement’) reached

between, on the one hand, SLP FILMS, INC. (‘Company’), and, on the other hand, BRUCE

COHEN PRODUCTIONS (‘Lender’) for the services of BRUCE COHEN (‘Artist’), in

connection with the producing services of Artist in connection with the motion picture project

currently entitled ‘Silver Linings Playbook’ (the ‘Picture’).”

          20.   In addition, paragraph 1 of the Agreement, entitled “Development and Producing

Services,” provides that “[i]n connection with the Picture, Lender shall cause Artist to render all

customary development services for producers of first-class motion pictures which shall

include, without limitation, supervising the writing services of all writers engaged by Company

in connection with the development of the Picture.” Paragraph 1 adds that, in the event the

“Company (in the exercise of its sole discretion) elects to proceed with the production of the

Picture with Artist as the producer thereof, then Lender shall cause Artist to render all services

customarily rendered by individual producers in the motion picture industry for first-class


                                                  5
#50541888 v1
                Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 6 of 10



motion pictures in connection with the pre-production, production and post production of the

Picture.”

          21.   Notably, the Agreement makes clear that Cohen was hired to provide production

services until the Picture had been completely delivered to The Weinstein Company. Once such

delivery occurred, Cohen would be considered to have completed the production services

described in the Agreement. Indeed, the Agreement specifically states: “Artist’s services shall

be rendered on an exclusive basis, commencing eight (8) weeks prior to the start, if ever, of

principal photography of the Picture and continuing until the conclusion of principal

photography, and thereafter on a non-exclusive, first-priority basis until complete delivery of the

Picture to Company in accordance with the Company approved post-production schedule.”

          22.   Other sections of the Agreement also make clear that the primary purpose of the

Agreement was the provision of production services, and that both parties’ obligations arose

from those services. For example, the Agreement provided fixed compensation to Cohen “[i]f

the Picture is produced with Artist as producer thereof”; accorded Cohen with “Produced by”

credit in second position “provided that the Picture is produced with Artist as producer thereof”;

arranged certain travel accommodations to Cohen “for the purposes of rendering services in

connection with [the] Picture”; stated that the “Company shall consult with Artist . . . with

regard to key creative matters (i.e., principal cast, location, key crew, music, composer, final

screenplay) in connection with the Picture”; provided Cohen with an exclusive assistant “for

Artist’s use in connection with Picture-related matters”; and described production specifications

according to which Cohen “shall deliver the completed Picture to Company”. In return, Cohen

agreed that his work in the Picture was deemed a “work-made-for-hire” owned wholly and

exclusively by The Weinstein Company.


                                                  6
#50541888 v1
                 Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 7 of 10



          23.     In consideration for the production services rendered by Cohen, The Weinstein

Company agreed to provide Cohen with fixed and contingent compensation.                The Fixed

Compensation was to be paid on a schedule that was tied to the progress of Cohen’s production

services.       Specifically, The Weinstein Company agreed to provide Cohen with Fixed

Compensation in the amount of $250,000 “pursuant to a 20:80 payout schedule (i.e., 20%

payable weekly during the eight [8] weeks preceding principal photography; and 80% payable

weekly during principal photography).” The Weinstein Company also agreed to provide Cohen

with Contingent Compensation that was tied to the success of the motion picture.

          24.     The Weinstein Company has paid Cohen sums pursuant to the Agreement.

          25.     Cohen completed his production services in 2012 and the Picture was released in

theaters in November of that year.

                          PLAINTIFF’S FIRST CLAIM FOR RELIEF
                        (Declaratory Judgment Pursuant to 28 U.S.C. § 2201
                           and Bankruptcy Rules 7001(9) and 7001(2))

          26.     Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

          27.     Pursuant to the Declaratory Judgment Act, “[i]n a case or actual controversy

within its jurisdiction . . . any court of the United States . . . may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further relief is

or could be sought.” 28 U.S.C. § 2201(a). Bankruptcy courts, as units of the district court,

have the authority to issue declaratory judgments to settle legal rights and remove uncertainty

and insecurity from legal relationships without awaiting violation of rights or disturbance of

relationships.




                                                   7
#50541888 v1
                Case 18-50924-MFW         Doc 1       Filed 10/17/18   Page 8 of 10



          28.   Under Bankruptcy Rules 7001(2) and (9), an adversary proceeding may be

commenced “to determine the validity, priority, or extent of a lien or other interest in property,”

or “to obtain a declaratory judgment relating to” such a determination. Fed. R. Bankr. P.

7001(2), (9).

          29.   Under Bankruptcy Rules 6006(a) and 9014, “contested matters to determine

whether the contract or lease is executory are decided by the court.” 10 Collier on Bankruptcy

¶ 6006.01[6] (16th ed. 2011). Nonexecutory contracts possessed by a debtor’s estate may be

sold free and clear of any claims arising thereunder pursuant to section 363 of the Bankruptcy

Code. See 11 U.S.C. § 363(c)(1). Due to the actual or likely controversy between Plaintiff and

Cohen as to the nonexecutory nature of the Agreement, and in order to aid the administration of

the Debtors’ estate, a declaration of rights is both necessary and appropriate to establish that the

Agreement is not executory.

          30.   A contract is only executory under Bankruptcy Code section 365 if “the

obligation of both the bankrupt and the other party to the contract are so far unperformed that

the failure of either to complete performance would constitute a material breach excusing

performance of the other.” In re Columbia Gas Sys. Inc., 50 F.3d 233, 239 (3d Cir. 1995). As

the Third Circuit has explained, “substantial performance will preclude rejection, as the contract

cannot be materially breached and, therefore, cannot constitute an executory contract.” In re

Foothills Texas, Inc., 476 B.R. 143, 156 (Bankr. D. Del. 2012) (citing In re Exide Techs., 607

F.3d 957, 963 (3d Cir. 2010), as amended June 24, 2010).

          31.   Here, because the parties have materially performed under the Agreement, the

Agreement is not executory. Cohen has completed performing his production services of the

Picture, and The Weinstein Company completed performance by providing Cohen with


                                                  8
#50541888 v1
                Case 18-50924-MFW        Doc 1       Filed 10/17/18    Page 9 of 10



compensation and other forms of consideration, such as film credit rights, during the production

period as per the terms of the Agreement. The Picture was produced and released in November

2012 and no material obligations remain for either party to perform.

          32.   A declaratory judgment would settle the controversy, ensure that the Agreement

is not considered executory, and therefore may be properly assigned to Lantern pursuant to

Bankruptcy Code section 363, and aid the Debtors in their reorganization efforts.

          WHEREFORE, Plaintiff respectfully requests that the Court enter an order declaring

that (a) the Agreement is nonexecutory in nature, and (b) as a result, the Agreement was

properly assigned to Lantern free and clear of any claims arising thereunder pursuant to

Bankruptcy Code section 363.




                                                 9
#50541888 v1
Case 18-50924-MFW   Doc 1   Filed 10/17/18   Page 10 of 10
